Case 1:98-cr-00038-JMS-MJD Document 167-1 Filed 08/28/20 Page 1 of 23 PageID #: 1792
Case 1:98-cr-00038-JMS-MJD Document 167-1 Filed 08/28/20 Page 2 of 23 PageID #: 1793
Case 1:98-cr-00038-JMS-MJD Document 167-1 Filed 08/28/20 Page 3 of 23 PageID #: 1794
Case 1:98-cr-00038-JMS-MJD Document 167-1 Filed 08/28/20 Page 4 of 23 PageID #: 1795
Case 1:98-cr-00038-JMS-MJD Document 167-1 Filed 08/28/20 Page 5 of 23 PageID #: 1796
Case 1:98-cr-00038-JMS-MJD Document 167-1 Filed 08/28/20 Page 6 of 23 PageID #: 1797
Case 1:98-cr-00038-JMS-MJD Document 167-1 Filed 08/28/20 Page 7 of 23 PageID #: 1798
Case 1:98-cr-00038-JMS-MJD Document 167-1 Filed 08/28/20 Page 8 of 23 PageID #: 1799
Case 1:98-cr-00038-JMS-MJD Document 167-1 Filed 08/28/20 Page 9 of 23 PageID #: 1800
Case 1:98-cr-00038-JMS-MJD Document 167-1 Filed 08/28/20 Page 10 of 23 PageID #:
                                    1801
Case 1:98-cr-00038-JMS-MJD Document 167-1 Filed 08/28/20 Page 11 of 23 PageID #:
                                    1802
Case 1:98-cr-00038-JMS-MJD Document 167-1 Filed 08/28/20 Page 12 of 23 PageID #:
                                    1803
Case 1:98-cr-00038-JMS-MJD Document 167-1 Filed 08/28/20 Page 13 of 23 PageID #:
                                    1804
Case 1:98-cr-00038-JMS-MJD Document 167-1 Filed 08/28/20 Page 14 of 23 PageID #:
                                    1805
Case 1:98-cr-00038-JMS-MJD Document 167-1 Filed 08/28/20 Page 15 of 23 PageID #:
                                    1806
Case 1:98-cr-00038-JMS-MJD Document 167-1 Filed 08/28/20 Page 16 of 23 PageID #:
                                    1807
Case 1:98-cr-00038-JMS-MJD Document 167-1 Filed 08/28/20 Page 17 of 23 PageID #:
                                    1808
Case 1:98-cr-00038-JMS-MJD Document 167-1 Filed 08/28/20 Page 18 of 23 PageID #:
                                    1809
Case 1:98-cr-00038-JMS-MJD Document 167-1 Filed 08/28/20 Page 19 of 23 PageID #:
                                    1810
Case 1:98-cr-00038-JMS-MJD Document 167-1 Filed 08/28/20 Page 20 of 23 PageID #:
                                    1811
Case 1:98-cr-00038-JMS-MJD Document 167-1 Filed 08/28/20 Page 21 of 23 PageID #:
                                    1812
Case 1:98-cr-00038-JMS-MJD Document 167-1 Filed 08/28/20 Page 22 of 23 PageID #:
                                    1813
Case 1:98-cr-00038-JMS-MJD Document 167-1 Filed 08/28/20 Page 23 of 23 PageID #:
                                    1814
